DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 11/23/2021 has now been entered. Claims 1, 4, and 6-12 remain pending and are examined on their merits below.
Claim Objections
Claims 1, 4, and 11 are objected to because of the following informalities:  
T.  
“… at which the plurality … are disposed” in claims 1 and 11 should instead read “… at which the plurality … is disposed” for proper subject-verb agreement.
Claim 11 recites “a at least one synthetic resin film” which is confusing sentence structure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a fusing portion is defined by a hole”, but this limitation indefinite because it is unclear how a fusing portion (which is solid material) can be defined by/made of a hole (lack of material). Such recitation is not stated in the original Specification for further explanation.
Per examiner’s best understanding, claim 11 is examined with meaning that a fusing portion is surrounded by a hole, or rather exists within a hole.
Claim 12 is rejected due to its dependence upon claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coakley et al. (US 2017/0077487 A1).
Regarding claim 1, Coakley teaches a secondary (lithium-ion cells, Coakley [0002, 0102]) battery module (subsets 110/120 of battery cells connected to form battery pack assembly, Coakley [0004, 0087, 0119] and Figs. 1F and 26), comprising:
a plurality of cylindrical (cylindrical shape exemplified in Coakley Figs. 4D-4E and [0102]) secondary battery cells (lithium ion cells 100, Coakley [0102]) respectively having a battery case (exteriors of cells 100 shown in Coakley Figs. 4D-4E) in which an electrode assembly and an electrolyte are accommodated (an electrode assembly and electrolyte are known components within functional lithium-ion and other rechargeable cells, which are the battery types within the Coakley invention per Coakley [0002, 0102]);
a cell frame at which the plurality of cylindrical secondary battery cells are disposed (Cell supporting structure 107 holding cells 100, Coakley [0148] and Figs. 4D-4E); and
a bus bar (interconnect circuit 130, Coakley Figs. 1E-1F and 2D) electrically connected to the plurality of cylindrical secondary battery cells (interconnect circuits allow for electrical connection of subsets of battery cells, Coakley [0119-0120]) and having a fusing portion (fusible link 170, Coakley [0122, 0127] and Figs. 2B and 2D), 
wherein the bus bar has a plurality of layers made of different materials from each other (conductive layer 140 and insulating layer 150, Coakley [0121-0123] and Figs. 1C-1E; layered interconnects also in Coakley [0164, 0225-0226, 0229-0230] and Figs. 7F, 15-20, and 21B-21D), wherein the plurality of layers of the bus bar include (see annotation below of Coakley 2A-2C):
at least one synthetic resin film (insulator layer can be polymer film, Coakley [0230]) having a hollow formed therein (insulator layer openings 155, Coakley [0103] and Figs. 2A-2D and 15-17); and
a conductive plate (conductive layer 140, Coakley [0109, 0112, 0122-0124] and Figs. 1D and 2B) protected by the at least one synthetic resin film (conductive layer 140 layered adjacent to/protected by insulating layer(s) 150(/156), Coakley [0122-0124, 0222-0225] and Figs. 2C-D and 13-17), 
wherein the bus bar has a plate shape (Coakley Figs. 1B-1E) to cover at least one of an upper portion and a lower portion of the plurality of cylindrical secondary battery cells (Coakley Figs. 1F and 4A-4E), and 
the fusing portion is formed at the bus bar in a number corresponding to the number of the plurality of cylindrical secondary battery cells (one fusible link 170 in Coakley Figs. 1D-1E per each battery cell in Fig. 1A; see also Coakley [0109] detailing structure of conductive layer 140 including fusible links 170), 
wherein the conductive plate includes:
a welding portion (contact pads 160 of conductive layer 140, Coakley [0109] and Figs. 2B-2D) provided to be coupled to one cylindrical secondary battery cell among the plurality of cylindrical secondary battery cells by welding (conductive layer surface sublayer is electrically connected to battery cell terminals via welding, Coakley [0098-0099, 0115, 0126, 0128] and Fig. 9);
a hole formed along a periphery of the welding portion (contact pad 160 is partially surrounded by conductive layer channel 210 that defines the boundaries of contact pad 160; conductive layer channel 210 has a shape of a partially open ring structure; Coakley [0122] and Fig. 2B);
a large-area plate portion (islands 142 in pain body of conductor 140, Coakley [0110-0111] and Fig. 1D) spaced apart from the welding portion by the hole to be distinguished from the welding portion (142 spaced from 160 by hole 210 within 140, Coakley Figs. 1D and 2B); and
the fusing portion formed to connect the welding portion and the large-area plate portion (fusible links 170 connect contact pads 160 to islands 142 within 140, Coakley [0109] and Figs. 1D-1E, 2B-2D) so as to be cut off when an overcurrent flows at the conductive plate (fusible link 170 cross-sectional area determined by desired fuse current rating, Coakley [0127]), and
wherein the hole (slot 220 within 150 as shown in Figs. 2A and 2C is an optional feature per Coakley [0129]; Coakley Fig. 2D shows more of insulating layer 150 covering hole 210 except for slits 230 allowing for flexibility), the large-area plate portion, the fusing portion (islands 142 of main body of 140 as well as fusible links 170 all covered by insulating layer 150, Coakley Figs. 1B-1E and 2A-2D) and a peripheral portion of the welding portion (insulating layer 150 supports contact pad/welding portion 160 around pad periphery up to insulating layer boundary 159, Coakley [0123] and Figs. 2C) are covered by the at least one synthetic resin film (insulating layer 150 as previously cited) while only an interior portion of the welding portion is exposed to the outside through the hollow (opening 155 in insulating layer 150 only exposes contact pad/welding portion 160 of conductive layer 140 to the outside up to insulator boundary 159, Coakley Figs. 2A-2D and [0108, 0123-0124]; see also Figs. 13-16) (see annotation below of Coakley Figs. 2A-C), and
wherein the hole, the large-area plate portion, the fusing portion, and the welding portion are all coplanar (contact pad 160 substantially planar within conductive layer 140, Coakley [0126]; 210/142/170/160 shown coplanar as layer 140 in Coakley Figs. 1D-1F, 2B, 14-17).

    PNG
    media_image1.png
    584
    703
    media_image1.png
    Greyscale


Regarding claim 4, Coakley teaches the limitations of claim 1 above and teaches that the bus bar is configured so that two synthetic resin films (first and second insulating layer made of polymeric material, Coakley [0105-0106]) are respectively coupled to an upper surface and a lower surface of the conductive plate, respectively (conductor 140 disposed between two insulators 150 and 156 on both surfaces of 140, Coakley [0164, 0222-0225] and Figs. 7F and 14-16).

Regarding claim 6, Coakley teaches the limitations of claim 1 above and teaches two synthetic resin films (first and second insulating layer made of polymeric material, Coakley [0105-0106]) are respectively coupled to an upper side and a lower side of the conductive plate to surround the conductive plate (conductor 140 disposed between/surrounded by two insulating layers 150 and 156, Coakley [0164, 0222-0225] and Figs. 7F and 14-16).

Regarding claim 7, Coakley teaches the limitations of claim 1 above and teaches a width of the fusing portion is smaller than a width of the hole (width of fusible length 170 smaller than width of peripheral hole 210 within layer 140 as shown in Coakley Fig. 2B; 170 has small cross-sectional area for desirably low fuse current rating, Coakley [0127]).

Regarding claim 9, Coakley teaches the limitations of claim 1 above and teaches a secondary battery pack (battery pack assembly 103, Coakley [0004, 0102, 0119] and Fig. 1F), comprising a secondary battery module (subsets form battery pack with interconnects, Coakley [0119]) defined in claim 1.
Regarding claim 10, Coakley teaches the limitations of claim 1 above and teaches a vehicle (electric/hybrid vehicle, Coakley [0183]), comprising a secondary battery module defined in claim 1 (interconnects of battery cells of invention used for electric/hybrid vehicle battery cells, Coakley [0183-0186]).

Regarding claim 11, Coakley teaches a secondary (lithium-ion cells, Coakley [0002, 0102]) battery module (subsets 110/120 of battery cells connected to form battery pack assembly, Coakley [0004, 0087, 0119] and Figs. 1F and 26), comprising:
a plurality of cylindrical (cylindrical shape exemplified in Coakley Figs. 4D-4E and [0102]) secondary battery cells (lithium ion cells 100, Coakley [0102]) respectively having a battery case (exteriors of cells 100 shown in Coakley Figs. 4D-4E) in which an electrode assembly and an electrolyte are accommodated (an electrode assembly and electrolyte are known components within functional lithium-ion and other rechargeable cells, which are the battery types within the Coakley invention per Coakley [0002, 0102]);
a cell frame at which the plurality of cylindrical secondary battery cells are disposed (Cell supporting structure 107 holding cells 100, Coakley [0148] and Figs. 4D-4E); and
a bus bar (interconnect circuit 130, Coakley Figs. 1E-1F and 2D) electrically connected to the plurality of cylindrical secondary battery cells (interconnect circuits allow for electrical connection of subsets of battery cells, Coakley [0119-0120]) and having a fusing portion (fusible link 170 in conductor layer 140, Coakley [0122, 0127] and Figs. 2B- 2D) that is defined by a hole (conductive layer channel 210 has a shape of a partially open ring structure except for fuse 170, Coakley [0122] and Fig. 2B), wherein the bus bar has 
a at least one synthetic resin film (insulator layer can be polymer film, Coakley [0230]) having a hollow formed therein (insulator layer openings 155, Coakley [0103] and Figs. 2A-2D and 15-17), and 
a conductive plate (conductive layer 140, Coakley [0109, 0112, 0122-0124] and Figs. 1D and 2B) protected by the at least one synthetic resin film (conductive layer 140 layered adjacent to/protected by insulating layer(s) 150(/156), Coakley [0122-0124, 0222-0225] and Figs. 2C-D and 13-17) and having a welding portion (contact pads 160 of conductive layer 140, Coakley [0109] and Figs. 2B-2D; conductive layer surface sublayer is electrically connected to battery cell terminals via welding, Coakley [0098-0099, 0115, 0126, 0128] and Fig. 9), and
wherein the fusing portion is entirely coplanar with the conductive plate (contact pad 160 substantially planar within conductive layer 140 including fusing portion 170, Coakley [0126] and Figs. 1D-1F, 2B, 14-17), and the fusing portion (170 covered by 150, see annotation below of Coakley Figs. 2A-2C), the hole (slot 220 within 150 as shown in Figs. 2A and 2C is an optional feature per Coakley [0129]; Coakley Fig. 2D shows more of insulating layer 150 covering hole 210 except for slits 230 allowing for flexibility; see also annotation below) and a peripheral portion of the welding portion (insulating layer 150 supports contact pad/welding portion 160 around pad periphery up to insulating layer boundary 159, Coakley [0123] and Figs. 2C) are covered by the at least one synthetic resin film (see annotation below).

    PNG
    media_image1.png
    584
    703
    media_image1.png
    Greyscale


Regarding claim 12, the conductive plate includes: 
the welding portion provided to be coupled to one cylindrical secondary battery cell among the plurality of cylindrical secondary battery cells by welding (conductive layer surface sublayer is electrically connected to battery cell terminals via welding, Coakley [0098-0099, 0115, 0126, 0128] and Fig. 9);
 a hole formed along a periphery of the welding portion (contact pad 160 is partially surrounded by conductive layer channel 210 that defines the boundaries of contact pad 160; conductive layer channel 210 has a shape of a partially open ring structure; Coakley [0122] and Fig. 2B); 
a large-area plate portion (islands 142 in pain body of conductor 140, Coakley [0110-0111] and Fig. 1D) spaced apart from the welding portion by the hole to be distinguished from the welding portion (142 spaced from 160 by hole 210 within 140, Coakley Figs. 1D and 2B); and 
the fusing portion formed to connect the welding portion and the large-area plate portion (fusible links 170 connect contact pads 160 to islands 142 within 140, Coakley [0109] and Figs. 1D-1E, 2B-2D) so as to be cut off when an overcurrent flows at the conductive plate (fusible link 170 cross-sectional area determined by desired fuse current rating, Coakley [0127]), and 
wherein the hole, the large-area plate portion, and the fusing portion are further covered by the at least one synthetic resin film (220 optional such that 150 covers 210, Coakley [0129] and Figs 2C-2D; 150 also covers 160 and 170 as shown in Coakley Figs. 2A-2D – see annotation above), while only an interior portion of the welding portion is exposed to the outside (hollow 155 exposes only center of 160, with periphery of 160 being covered by 150 up to edge 159, Coakley [0123] and Figs. 2C; see also Figs. 13-17). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coakley as applied to claim 1 above, and further in view of Lee (US 2020/0168878 A1, as cited within previous Office actions). 
Regarding claim 8, Coakley teaches the limitations of claim 1 above and teaches an embodiment in which the welding portion is divided into a first resistance welding portion and a second resistance welding portion (first and second contacts of contact pads electrically connected to battery cells, connection can be via resistance welding; Coakley [0008, 0015, 0115, 0155, 0232-0233] and Figs. 21A, 23B, 27B) but fails to teach such formed by a cut portion at the center of the welding portion
Lee, which is analogous in the art of bus bars with fuse portions, teaches that a welding portion (130, Lee Figs. 2-3) is divided into a first resistance welding portion and a second resistance welding portion (two groupings of “E” on two halves of electrode tab 130 shown in Lee Figs. 3, which are the points melted by electric current – i.e. resistance welding – to join 130 to 111 per Lee [0059-0060]) by a cut portion formed at the center of the welding portion (slit “S” cut into electrode tab 130, Lee Fig. 3 and [0060]). Lee [0060] teaches that such a configuration of dual resistance welding portions is beneficial to prevent heat deterioration from welding current flow.
A person having ordinary skill in the art would have found it obvious to modify this welding portion of Coakley (especially since Coakley teaches that the conductor layer and contact portions can take on various shapes as cited above) to have the structure taught by Lee such that it was divided into a first resistance welding portion and a second resistance welding portion by a cut portion formed at the center of the welding portion, with the motivation to prevent heat deterioration from welding current flow as also taught by Lee.
Thus, claim 8 is rendered obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and their dependent claims as amended in the claim set filed 11/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Notably, the new grounds of rejection reliant on the Coakley reference within the 35 USC 102 and 103 sections above are applied in response to the amended claim limitations noted in the arguments filed 11/23/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728